Title: Report on the Petition of Richard Wade and Others, [17 March 1794]
From: Treasury Department,Hamilton, Alexander
To: 



[Philadelphia, March 17, 1794Communicated on March 17, 1794]
[To the Speaker of the House of Representatives]

The Secretary of the Treasury, to whom was referred the representation of Richard Wade and others respectfully reports thereupon as follows:
The paper A herewith transmitted (being a Letter from the Commissioner of the Revenue, who is charged with the immediate Superintendance of the Light House Establishments) exhibits the result of the investigation, which has been made in relation to the matter in question.
There has not hitherto been discovered sufficient ground for preferring the place advocated by the representation to that which was before contemplated, namely the Scite on Ocracock. But the Opportunities for further investigation have not been such, as to authorize a definitive Judgment. It has, however, been thought adviseable to expedite this report, as it is understood, that a Bill from the Senate is pending before the House which may involve a comparison of the two points.
Respectfully submitted

Alexander HamiltonSecy. of the Treasury.
Treasury Department, March 17th 1794.

